DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 7/15/2022, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claim 14.  

Response to Arguments

Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive. Applicant appears to be relying on the amendment to overcome the rejection.  It is acknowledged Sekiguchi does not expressly set forth obtaining a cured orthodontic article having a plurality of layers or obtained by a method comprising curing a plurality of layers to form a cured article.  However, it is known in the prior art that bite splints, such as those set forth by Sekiguchi, can be obtained by methods such as three dimensional printing processes, such as additive manufacturing which is obtained by curing a buildup of layers of curable material to obtain a three dimensional article, as evidenced by Hultgren in both US 9,308,056 and US2015/0210014,  Hultgren sets forth maxillofacial splints (orthodontic articles) ca be obtained by three dimension digital modeling—see abstracts and [0041] or (US’014) and col. 4, lines 7-33 of US’056.  Therefore, it is deemed it would have been within the skill level of an ordinary artisan to obtain the splints obtained by compositions set forth in Sekiguchi in methods known in the prior art, such as additive manufacturing as espoused by Hultgren with a reasonable expectation of obtaining the desirable results set forth by Sekiguchi in absence of evidence to the contrary and/or unexpected results.  Thus, the rejection will be changed to a 35 USC 103 (a) rejection over the teachings of Sekiguchi in view of Hultgren.  Please find below.  
The indicated allowability of claims 15-18 is withdrawn in view of the newly discovered reference(s) to Hultgren et al.   Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.                                                                                                                                                                                                

Claim(s) 1-2, 4-5, and 7-18 is/are rejected under 35 U.S.C. 103 as obvious over Sekiguchi et al (US 6,136,881) in view of Hultgren (cited above).  
Sekiguchi sets forth photocuring resin compositions for orthodontics—see abstract.  Said resin composition comprises (a) 5-50 % by weight of a urethane bond-free (meth) acrylate having an average molecular weight of 100 to 300 and having at least one ethylenically unsaturated double bond; (b) 10-60 % by weight of a urethane bond-containing (meth) acrylate having an average molecular weight of 300-5000 and having at least one unsaturated bond; (c) 5-30 % by weight pf a crosslinked polyurethane powder; (d) 10 to 50 % by weight of an inorganic filler; and (c) 0.03 to 3 % by weight of a photocuring initiator—see abstract and col. 2, lines 10-53.  
Sekiguchi sets forth said photocuring resin composition results in a cured material having an elastic modulus obtained from a three-point bending test of 0.2 to 1.5 GPa (200 to 1500 MPa) and an elastic strain of 10-30 %--see col. 5, lines 25-31
Said orthodontics material obtained from said photocuring resin composition is used in the treatment of disfunctions of the temporomandibular joint, such as temporomandibular arthrosis, bruxism, and malocclusion, wherein said photocurable resin composition is used to form an orthodontic appliance having a shape so to cover the teeth occlusal surface, such as a splint or a bite plate—see col. 1, lines 10-18.  
Per example 1, Sekiguchi sets forth a composition for obtaining an orthotics splint comprising 8.3 wt. % of 1.3-butylene glycol dimethacrylate (average mw: 226); 8.3 wt. % of a low molecular weight polyurethane (meth) acrylate (di-2-methacryloxyethyl-2,2,4-trimethylene dicarbamate, mw: 471); 36.1 wt. % of a high molecular weight polyurethane (meth) acrylate (NK Oligo U-108, mw: 1,508); 20.0 wt. % of crosslinked polyurethane powder; 10.0 wt. % of an organic-inorganic composite powder; 0.6 wt. % of camphorquinone (photoinitiator); 0.6 wt. % of ethyl 4-dimethylaminobenzoate (reducing agent); and 0.6 wt. % di-t-butylhydroxytoluene (polymerization inhibitor).  Said composition comprises a ratio of high molecular weight urethane component to low molecular weight urethane component of 81:19, wherein said ratio is deemed to be encompassed by the instantly claimed ratio (said claimed ratio as instantly written is being interpreted as a ratio of high molecular weight urethane component to low molecular weight urethane component as (95-80):(5-20).  It is deemed the urethane component mixture in the overall composition is found in an amount of 59.9 wt. % (low mol. Wt. urethane component; high mol. Wt. urethane component and the crosslinked polyurethane powder combined).  The reactive diluent would be 1,3-butylene glycol dimethacrylate is found in an amount of 8.3 wt. %; is urethane-bond free; and has a mol. Wt. of 226, which satisfies all the conditions of component (b) in the instant claims.  The photoinitiator, camphorquinone, is found in an amount of 0.6 wt. %, the component (c) is found in the teachings and the polymerization inhibitor in the amount of 0.6 wt.% satisfies the optional condition found in the instant claims.  
Per example 4, Sekiguchi sets forth a composition for obtaining  an orthodontic splint comprising 8.3 wt. % of ethylene glycol dimethacrylate (mw. 198); 8.3 wt. % of a low molecular weight urethane dimethacrylate oligomer (mol. Wt. 471); 31.6 wt. % of a high molecular weight urethane dimethacrylate oligomer (mol. Wt. 1,508); 27.0 wt. % of a crosslinked polyurethane powder; 23.0 wt. % of an ultrafine silica inorganic filler; 0.6 wt. % of a photoinitiator (camphorquinone); 0.6 wt. % of ethyl-4-dimethylaminobenzoate; and 0.6 wt. % of a polymerization inhibitor (di-t-butylhydroxytoluene).  Said composition comprises 67 wt. % of a urethane component; 8.3 wt. % of a reactive diluent (ethylene glycol dimethacrylate); 0.6 wt. % of a photoinitiator ; and 0.6 wt. % of a polymerization inhibitor based on the total weight of the polymerizable composition.  Said composition has a modulus of elasticity of 0.3 GPa (300 MPa); an elastic strain of 24.0 % and a bending strength of 21 (MPa).  Thus, claim 11 (bending strength/tensile strength) is anticipated.
It is recognized Sekiguchi does not set forth the viscosity measurement obtained by the claimed method at 40 deg. C nor sets forth an elongation at break of 25 % of greater.  However, it is deemed the composition should inherently have an elongation at break of greater than 25 % or 30 %based upon the elastic strain of 24 % since the elongation at break would need a higher percentage past the elongation to break the cured material in absence of evidence to the contrary.  In the alternative, since The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.  Therefore, it is deemed, absent of evidence, claims 1 and 10 are inherently found in the reference.
Regarding the viscosity measurement it is deemed the composition would inherently have a viscosity of 10 Pa*s or less (10,000 cP, which is approximately the thickness of molasses) upon heating since the components of the composition typically liquify under thermal condition.  In the alternative, since The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F. 2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  In this regard, a conclusion of obviousness may be based on common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.  In re Bozek, 416 F .2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  
	Thus, it is deemed the composition of instant claim 1 is anticipated by the prior art and the obtain orthodontic article (bite plate or splint) set forth by the teachings is deemed to anticipate claims 7-9—see overall teachings and the examples discussed above.  
	Regarding claim 2, the polyurethane oligomer the 2,2-di(4-hydroxycyclohexyl) propane, 2-oxepanone anticipates the alkyl linking group based on the cyclohexyl units in said monomer. 
	Regarding claim 4, the reactive diluent in example 1 has a molecular weight of 226 g/mol.  
	Regarding claim 5, Sekiguchi sets forth in the overall teaching the use of said reactive diluents in column 3, lines 3-10, wherein the use of triethylene glycol dimethacrylate is found in example 2.  
Regarding claim 13, it can be seen in example 1 Sekiguchi sets forth forming a sheet like article from said composition and then forming a splint from said sheet-like article by allowing a patient to bite down on said splint, adjusting for position, and then light curing by irradiation from a hand-held device to obtain a primary polymerization.  Said primary polymerized splint is taken from the oral cavity and again irradiated to  achieve a complete cure to obtain a splint which had good fitness in the patients oral cavity—see col. 7, lines 1-29.  It is deemed the pre-cure and the final cure are selective curing steps.  Thus, the method of claim 13 is found in the reference when the limitation of “selectively curing” is given its full BRI.  
Sekiguchi does not expressly set forth obtaining a cured orthodontic article having a plurality of layers or obtained by a method comprising curing a plurality of layers to form a cured article.  However, it is known in the prior art that bite splints, such as those set forth by Sekiguchi, can be obtained by methods such as three dimensional printing processes, such as additive manufacturing which is obtained by curing a buildup of layers of curable material to obtain a three dimensional article, as evidenced by Hultgren in both US 9,308,056 and US2015/0210014,  Hultgren sets forth maxillofacial splints (orthodontic articles) ca be obtained by three dimension digital modeling—see abstracts and [0041] or (US’014) and col. 4, lines 7-33 of US’056.  Therefore, it is deemed it would have been within the skill level of an ordinary artisan to obtain the splints obtained by compositions set forth in Sekiguchi in methods known in the prior art, such as additive manufacturing as espoused by Hultgren with a reasonable expectation of obtaining the desirable results set forth by Sekiguchi in absence of evidence to the contrary and/or unexpected results.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        

SMc